
	

113 S2012 IS: Designer Anabolic Steroid Control Act of 2014
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2012
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2014
			Mr. Whitehouse (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Controlled Substances Act to more effectively regulate anabolic steroids.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Designer Anabolic Steroid Control Act of 2014.
		
			2.
			Amendments to
			 the Controlled Substances Act
			
				(a)
				Definitions
				Section
			 102(41) of the Controlled Substances Act (21 U.S.C. 802(41)) is amended—
				
					(1)
					in subparagraph
			 (A)—
					
						(A)
						in clause (xlix),
			 by striking and at the end;
					
						(B)
						by redesignating
			 clause (xlx) as clause (lxxvii); and
					
						(C)
						by inserting
			 after clause (xlix) the following:
						
							
								(l)
								5α-Androstan-3,6,17-trione;
							
								(li)
								Androst-4-ene-3,6,17-trione;
							
								(lii)
								Androsta-1,4,6-triene-3,17-dione;
							
								(liii)
								6-bromo-androstan-3,17-dione;
							
								(liv)
								6-bromo-androsta-1,4-diene-3,17-dione;
							
								(lv)
								4-chloro-17α-methyl-androsta-1,4-diene-3,17β-diol;
							
								(lvi)
								4-chloro-17α-methyl-androst-4-ene-3β,17β-diol;
							
								(lvii)
								4-chloro-17α-methyl-17β-hydroxy-androst-4-en-3-one;
							
								(lviii)
								4-chloro-17α-methyl-17β-hydroxy-androst-4-ene-3,11-dione;
							
								(lix)
								4-chloro-17α-methyl-androsta-1,4-diene-3,17β-diol;
							
								(lx)
								2α,17α-dimethyl-17β-hydroxy-5α-androstan-3-one;
							
								(lxi)
								2α,17α-dimethyl-17β-hydroxy-5β-androstan-3-one;
							
								(lxii)
								2α,3α-epithio-17α-methyl-5α-androstan-17β-ol;
							
								(lxiii)
								[3,2-c]-furazan-5α-androstan-17β-ol;
							
								(lxiv)
								3β-hydroxy-estra-4,9,11-trien-17-one;
							
								(lxv)
								17α-methyl-androst-2-ene-3,17β-diol;
							
								(lxvi)
								17α-methyl-androsta-1,4-diene-3,17β-diol;
							
								(lxvii)
								Estra-4,9,11-triene-3,17-dione;
							
								(lxviii)
								18a-Homo-3-hydroxy-estra-2,5(10)-dien-17-one;
							
								(lxix)
								6α-Methyl-androst-4-ene-3,17-dione;
							
								(lxx)
								17α-Methyl-androstan-3-hydroxyimine-17β-ol;
							
								(lxxi)
								17α-Methyl-5α-androstan-17β-ol;
							
								(lxxii)
								17β-Hydroxy-androstano[2,3-d]isoxazole;
							
								(lxxiii)
								17β-Hydroxy-androstano[3,2-c]isoxazole;
							
								(lxxiv)
								4-Hydroxy-androst-4-ene-3,17-dione[3,2-c]pyrazole-5α-androstan-17β-ol;
							
								(lxxv)
								[3,2-c]pyrazole-androst-4-en-17β-ol;
							
								(lxxvi)
								[3,2-c]pyrazole-5α-androstan-17β-ol;
				and
							;
				and
					
					(2)
					by adding at the
			 end the following:
					
						
							(C)
							(i)
								Subject to clause (ii)
				and the limitations under section 201(i)(6), a drug or hormonal
			 substance
				(other than estrogens, progestins, corticosteroids, and
			 de­hy­dro­epi­an­dros­ter­one)
				that is not listed in subparagraph (A) and is derived from, or has
			 a chemical
				structure substantially similar to, 1 or more anabolic steroids
			 listed in
				subparagraph (A) shall be considered to be an anabolic steroid for
			 purposes of
				this Act if—
								
									(I)
									the drug or substance has been created or
				manufactured with the intent of producing a drug or other substance
			 that
				either—
									
										(aa)
										promotes muscle growth; or
									
										(bb)
										otherwise causes a pharmacological
				effect similar to that of testosterone; or
									
									(II)
									the drug or substance has been, or is
				intended to be, marketed or otherwise promoted in any manner
			 suggesting that
				consuming it will promote muscle growth or any other
			 pharmacological effect
				similar to that of testosterone.
								
								(ii)
								A substance shall not be
				considered to be a drug or hormonal substance for purposes of this
			 subparagraph
				if it—
								
									(I)
									is—
									
										(aa)
										an herb or other botanical;
									
										(bb)
										a concentrate, metabolite, or extract
				of, or a constituent isolated directly from, an herb or other
			 botanical;
				or
									
										(cc)
										a combination of 2 or more substances
				described in item (aa) or (bb); and
									
									(II)
									is a dietary ingredient for purposes of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
								
								(iii)
								In accordance with section
				515(a), any person claiming the benefit of an exemption or
			 exception under
				clause (ii) shall bear the burden of going forward with the
			 evidence with
				respect to such exemption or
				exception.
							.
				
				(b)
				Classification
			 authority
				Section 201 of the Controlled Substances Act (21 U.S.C.
			 811) is amended by adding at the end the following:
				
					
						(i)
						Temporary and
				permanent scheduling of recently emerged anabolic steroids
						
							(1)
							The Attorney
				General may issue a temporary order adding a drug or other
			 substance to the
				list of anabolic steroids if the Attorney General finds that—
							
								(A)
								the drug or other
				substance satisfies the criteria for being considered an anabolic
			 steroid under
				section 102(41) but is not listed in that section or by regulation
			 of the
				Attorney General as being an anabolic steroid; and
							
								(B)
								adding such drug
				or other substance to the list of anabolic steroids will assist in
			 preventing
				the unlawful importation, manufacture, distribution, or dispensing
			 of such drug
				or other substance.
							
							(2)
							An order issued
				under paragraph (1) shall not take effect until 30 days after the
			 date of the
				publication by the Attorney General of a notice in the Federal
			 Register of the
				intention to issue such order and the grounds upon which such order
			 is to be
				issued. The order shall expire not later than 24 months after the
			 date it
				becomes effective, except that the Attorney General may, during the
			 pendency of
				proceedings under paragraph (5), extend the temporary scheduling
			 order for up
				to 6 months.
						
							(3)
							A temporary
				scheduling order issued under paragraph (1) shall be vacated upon
			 the issuance
				of a permanent scheduling order under paragraph (5).
						
							(4)
							An order issued
				under paragraph (1) is not subject to judicial review.
						
							(5)
							The Attorney
				General may, by rule, issue a permanent order adding a drug or
			 other substance
				to the list of anabolic steroids if such drug or other substance
			 satisfies the
				criteria for being considered an anabolic steroid under section
			 102(41). Such
				rulemaking may be commenced simultaneously with the issuance of the
			 temporary
				order issued under paragraph (1).
						
							(6)
							If a drug or
				other substance has not been temporarily or permanently added to
			 the list of
				anabolic steroids pursuant to this subsection, the drug or other
			 substance
				shall be considered an anabolic steroid if in any criminal, civil,
			 or
				administrative proceeding arising under this Act it has been
			 determined in such
				proceeding, based on evidence presented in the proceeding, that the
			 substance
				satisfies the criteria for being considered an anabolic steroid
			 under paragraph
				(41)(A), (41)(C)(i), or (41)(C)(ii) of section
				102.
						.
			
				(c)
				Labeling
			 requirements
				(1)In generalThe Controlled Substances Act is amended by
			 inserting after section 305 (21 U.S.C. 825) the following:
					
						
							305A.
							Offenses
				involving false labeling of anabolic steroids
							
								(a)
								Unlawful
				acts
								
									(1)
									It shall be
				unlawful—
									
										(A)
										to import into
				the United States or to export from the United States;
									
										(B)
										to manufacture,
				distribute, dispense, sell, or offer to sell; or
									
										(C)
										to possess with
				intent to manufacture, distribute, dispense, sell, or offer to
			 sell;
									any
				anabolic steroid, or any product containing an anabolic steroid,
			 unless it
				bears a label clearly identifying any anabolic steroid contained in
			 such
				steroid or product by the nomenclature used by the International
			 Union of Pure
				and Applied Chemistry (IUPAC).
									(2)
									A product that is
				the subject of an approved application as described in section
			 505(b), (i) or
				(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b),
			 (i), or (j))
				is exempt from the International Union of Pure and Applied
			 Chemistry
				nomenclature requirement of this subsection if such product is
			 labeled in the
				manner required by the Federal Food, Drug, and Cosmetic Act.
								
								(b)
								Criminal
				penalties
								Any person who violates subsection (a) knowing,
				intending, or having reasonable cause to believe, that the
			 substance or product
				is an anabolic steroid, or contains an anabolic steroid, shall be
			 sentenced to
				a term of imprisonment of not more than 10 years, a fine not to
			 exceed the
				greater of that authorized in accordance with the provisions of
			 title 18,
				United States Code, or $500,000 if the defendant is an individual
			 or $2,500,000
				if the defendant is other than an individual, or both.
							
								(c)
								Civil
				penalties
								
									(1)
									Any person who
				violates subsection (a) shall be subject to a civil penalty as
			 follows:
									
										(A)
										In the case of an
				importer, exporter, manufacturer, or distributor (other than as
			 provided in
				subparagraph (B)), up to $500,000 per violation. For purposes of
			 this
				subparagraph, a violation is defined as each instance of
			 importation,
				exportation, manufacturing, or distribution, and each anabolic
			 steroid or
				product imported, exported, manufactured, or distributed.
									
										(B)
										In the case of a
				sale or offer to sell at retail, up to $25,000 per violation. For
			 purposes of
				this subparagraph, each sale and each product offered for sale
			 shall be
				considered a separate violation. Continued offers to sell by a
			 person 10 or
				more days after written notice (including through electronic
			 message) to the
				person by the Attorney General or the Secretary shall be considered
			 additional
				violations.
									
									(2)
									In this
				subsection, the term product means a discrete article, either in
				bulk or in finished form prepared for sale. A number of articles,
			 if similarly
				packaged and bearing identical labels, shall be considered as one
			 product, but
				each package size, form, or differently labeled article shall be
			 considered a
				separate product.
								
								(d)
								Identification
				and publication of list of products containing anabolic steroids
								
									(1)
									The Attorney
				General may, in his discretion, collect data and analyze products
			 to determine
				whether they contain anabolic steroids and are properly labeled in
			 accordance
				with this section. The Attorney General may publish in the Federal
			 Register or
				on the website of the Drug Enforcement Administration a list of
			 products that
				he has determined, based on substantial evidence, contain an
			 anabolic steroid
				and are not labeled in accordance with this section.
								
									(2)
									The absence of a
				product from the list referred to in paragraph (1) shall not
			 constitute
				evidence that the product does not contain an anabolic
				steroid.
								.(2)Table of contentsThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is
			 amended by inserting after the item relating to section 305 the following:Sec. 305A. Offenses involving false labeling of anabolic steroids..
				
			3.
			Sentencing
			 commission guidelines
			The
			 United States Sentencing Commission shall—
			
				(1)
				review and amend
			 the Federal sentencing guidelines with respect to offenses involving
			 anabolic
			 steroids, including the offenses under section 305A of
			 the
			 Controlled Substance Act, as added by section 2;
			
				(2)
				amend the Federal
			 sentencing guidelines, including notes to the drug quantity tables, to
			 provide
			 clearly that in a case involving an anabolic steroid not in a tablet,
			 capsule,
			 liquid, or other form where dosage can be readily ascertained (such as a
			 powder, topical cream, gel, or aerosol), the sentence shall be determined
			 based
			 on the entire weight of the mixture or substance;
			
				(3)
				amend the
			 applicable guidelines by designating quantities of mixture or substance
			 that
			 correspond to a unit so that offenses involving such forms of anabolic
			 steroids
			 are penalized at least as severely as offenses involving forms whose
			 dosage can
			 be readily ascertained; and
			
				(4)
				take such other
			 action as the Commission considers necessary to carry out this Act and
			 this
			 section.
			
			4.
			Congressional
			 oversight
			The Administrator of
			 the Drug Enforcement Administration shall report to Congress every 2
			 years—
			
				(1)
				what anabolic
			 steroids have been scheduled on a temporary basis under the provisions of
			 this
			 Act; and
			
				(2)
				the findings and
			 conclusions that led to such scheduling.
			
